DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on July 09, 2021.
Claims 1-20 have been examined.


Drawings
The drawings filed on July 09, 2021 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 09, 2021, and October 11, 2021were filed after the mailing date of the application 17/37218 on July 09, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 8 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a presence or an identity” in the last line of the claim, but the phrase “a presence or an identity” has already been introduced on line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the first participant” on line 6 of the claim, but no such participant has been introduced. From the context of the claim “the given participant” seems more appropriate correction. There is insufficient antecedent basis for these limitations in the claim.
Claims 2-7, and 9-13 inherit the deficiencies of the base claim 1, and 8 respectively and therefore are rejected under 35 USC § 112 by virtue of their dependency.
Appropriate correction is requested.


Allowable Subject Matter 
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection under Double Patenting, set forth in this Office action.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 14:
The closest prior art Oganezov et al. (U.S. 2016/0285929 A1 [provided by applicant]) discloses that when a user is going to miss a meeting for some reason (example-going to bathroom), the user can request system to record the session so the user can return and listen to optimized recording of the meeting. When the user request to record the session is selected, a message to send to all participating users whether they like to participate in the recording or opt-out (excluded) from the recording. If any of the participants selects to opt-out of the recording then a recording is made without that user being recorded (Para 0026-0027).

The second closest prior art Rogers et al. (U.S. 2013/0085785 A1 [provided by applicant]) discloses that recorded data during a meeting are checked to ensure that it complies with policy of the compliant entity (Para 0159).

The third prior art Couse et al. (U.S. 2018/0261307 A1 [provided by applicant]) discloses:
A method and system for the secure recording, uploading and management of data, audio and video relating to personto-person encounters to protect both participants from improper behavior in a closed setting, by either party, and to support the rules of digital of evidence in the case of a potential investigation all the while protecting the privacy of the participating parties” (Abstract). 

Another applicant provided prior art Lisa Marie Bennett Wrench (U.S. 8,817,966 B2 [provided by applicant]) discloses “… situational context of the video conference-i.e., a physical, or a surgery, or a discussion of test results regarding a biopsy could be communicated prior to even connecting the call. Based on this information, an interpreter would know the context of the call, and could "opt out" of providing interpreting for that session…” (Col 10:61-66). 
A newly found prior art Rogynskyy et al. (U.S. 10,489,462 B1) discloses “… identify the candidate record objects based on applying a second policy. The second policy can include one or more rules for identifying candidate record objects based on one or more participants of the electronic activity” (Para 560). 

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claim 1 “...determining that a presence or an identity of a given participant of the multiple participants is to be obfuscated in a recording of the conference based on (i) a response to the invite that is received from the given participant or (ii) a metadata indicator that is associated with the given participant; and
generating a policy-compliant recording of the conference by applying a data compliance policy to a recording of the conference, so as to obfuscate a presence or an identity of the given participant” along with other limitations independent claim 1.
Also, independent claim 8 “...generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the given participant to a recording of the conference to remove personal data related to the given participant; and
sending the policy-compliant recording to at least one other participant of the multiple participants with a withdrawal option to modify the policy compliant recording” along with other limitations independent claim 8.
Finally, independent claim 14 “...generating a policy-compliant recording of the conference by –
applying the first data compliance policy to a first portion of a recording of the conference that corresponds to the first interval of time, and
applying the second data compliance policy to a second portion of the
recording of the conference that corresponds to the second interval of time.” along with other limitations independent claim 14.
For this reason, the specific claim limitations recited in the independent claims 1, 8, and 14 taken as whole are allowed.
The dependent claims 2-7, 9-13, and 15-16  which are dependent on the above independent claims 1, 8, and 14 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8, 12, 14, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, 6-7, 10, 17, 21, and 31   of U.S. Patent No. 11,087,019. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-8, 12, 14, and 17 of this instant application are found in claims 1-4, 6-7, 10, 17, 21, and 31 of the patent No. 11,087,019. Therefore, claims 1-8, 12, 14, and 17 of this instant application are anticipated by claims 1-4, 6-7, 10, 17, 21, and 31 of Patent 11,087,019, because all the limitation of broader genus claims of this instant application are contained in the narrower species claims of Patent 11,087,019.
Application No.17/372181
Patent No. 11,087,019
1. A method comprising: 
causing transmission of an invite for a conference to each participant of multiple participants; 
determining that a presence or an identity of a given participant of the multiple participants is to be obfuscated in a recording of the conference based on (i) a response to the invite that is received from the given participant or (ii) a metadata indicator that is associated with the given participant; and 






generating a policy-compliant recording of the conference by applying a data compliance policy to a recording of the conference, so as to obfuscate a presence or an identity of the given participant.
1. A method comprising: 
receiving input from a host specifying multiple participants to be invited to a conference; 
determining that one or more data compliance policies applicable to the conference require that at least one of the multiple participants opt out of recording of the conference; 

generating a meeting invite for the conference that includes an opt-out option for opting out of recording of the conference; sending the meeting invite to the participants; receiving a response from a first participant of the multiple participants indicating that the first participant opted out of recording of the conference; and
 generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the first participant to a recording of the conference so as to obfuscate an identity of the first participant.
2. The method of claim 1, wherein said generating comprises: editing an attribute associated with the given participant in the recording of the conference to generate the policy-compliant recording of the conference.
2. The method of claim 1, wherein generating the policy-compliant recording includes: editing one or more attributes associated with the first participant in the recording of the conference to generate the policy-compliant recording of the conference.
3. The method of claim 2, wherein said editing comprises: identifying a portion of the recording that includes speech of the given participant, generating a summary of the speech of the given participant in the portion of the recording, deleting the portion of the recording, and adding the summary of the speech to the recording of the conference.
6. The method of claim 2, wherein editing the one or more attributes associated with the first participant includes: generating a summary of a speech of the first participant, deleting one or more portions of the recording of the conference having the speech of the first participant, and adding the summary of the speech to the recording of the conference.
4. The method of claim 3, wherein the summary of the speech omits any identification information of the given participant.
7. The method of claim 6, wherein the summary of the speech omits any identification information of the first participant.
5. The method of claim 2, wherein said editing comprises: obscuring a face or another visual feature of the given participant in the recording of the conference.
3. The method of claim 2, wherein editing the one or more attributes associated with the first participant includes: obscuring a face or other identification attribute of the first participant in the recording of the conference.
6. The method of claim 2, wherein said editing comprises: blocking out a voice of the given participant in the recording of the conference.
4. The method of claim 2, wherein editing the one or more attributes associated with the first participant includes: blocking out a voice of the first participant in the recording of the conference.
7. The method of claim 1, wherein the metadata indicator is representative of an Internet Protocol (IP) address, a geographical location, an industry mark, an organization mark, or a connection protocol used by the given participant.
10. The method of claim 9, wherein the metadata indicator includes one or more of a geographical location of the first participant, an Internet Protocol (IP) address of the first participant, a connection protocol using which the first participant connects to the conference, an industry to which the first participant belongs, or an organization to which the first participant belongs.
8. A non-transitory medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
causing transmission of an invite for a conference that includes an opt-out option for opting out of recording of the conference; 


receiving a response from a given participant of multiple participants to whom the invite was transmitted, the response indicating that the first participant opted out of recording of the conference; 







generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the given participant to a recording of the conference to remove personal data related to the given participant; and 
sending the policy-compliant recording to at least one other participant of the multiple participants with a withdrawal option to modify the policy- compliant recording.
21. A non-transitory computer-readable storage medium storing computer-readable instructions comprising:
instructions for receiving responses from a set of participants of multiple participants invited for a conference by a host, the responses indicating that the set of participants opted out of recording of the conference;
 instructions for identifying one of the set of participants that opted out of the recording of the conference as a first participant, wherein the identifying is performed based on one or more participant indicators; 
instructions for determining a data compliance policy applicable to the first participant based on a metadata indicator associated with a meeting invite for the conference; and 

instructions for generating a policy-compliant recording of the conference by applying the data compliance policy to a recording of the conference so as to obfuscate an identity of the first participant.
9. The non-transitory medium of claim 8, wherein post-conference withdrawal by another participant, enacted through interaction with the withdrawal option in the policy-compliant recording, causes personal data related to the other participant to be removed.

10. The non-transitory medium of claim 8, wherein post-conference withdrawal by another participant, enacted through interaction with the withdrawal option in the policy-compliant recording, causes portions of the policy-compliant recording in which the other participant is participating to be cut.

11. The non-transitory medium of claim 8, wherein post-conference withdrawal by another participant, enacted through interaction with the withdrawal option in the policy-compliant recording, causes a new policy-compliant recording to be created.

12. The non-transitory medium of claim 8, further comprising: determining whether to send a copy of the policy-com pliant recording to each participant of the multiple participants based on a specified data compliance policy.
17. The method of claim 1 further comprising: determining whether to send a copy of the policy-compliant recording to the participants based on a specified data compliance policy.
13. The non-transitory medium of claim 12, wherein the specified data compliance policy is associated with a host of the conference, and wherein the specified data compliance policy prevents copies of the policy-compliant recording from being sent to all other participants of the conference.

14. A method comprising: 
causing transmission of an invite for a conference that includes an opt-out option for opting out of recording of the conference;
identifying a first data compliance policy that is applicable to a given participant in the conference based on a metadata indicator that is associated with the given participant during a first interval of time; 

determining that a second data compliance policy is applicable to the given participant during a second interval of time based on an analysis of the metadata indicator or another metadata indicator in real time; 

and generating a policy-compliant recording of the conference by - applying the first data compliance policy to a first portion of a recording of the conference that corresponds to the first interval of time, and applying the second data compliance policy to a second portion of the recording of the conference that corresponds to the second interval of time.
31. A method comprising: 
receiving input from a host specifying multiple participants to be invited to a conference; 

transmitting an invite for the conference to each of the multiple participants; determining that a given participant of the multiple participants opted out of recording of the conference based on a response to the invite received from the given participant; and 

generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the given participant to a recording of the conference, wherein said applying of the data compliance policy causes personally identifiable information (PIII) related to the given participant to be removed so that an identity or a presence of the given participant is obfuscated.

15. The method of claim 14, wherein the first interval of time at least partially overlaps with the second interval of time.

16. The method of claim 14, wherein the first and second data compliance policies are applied to the entire recording of the conference.

17. A method comprising: 
determining, by a processor, that a first data compliance policy is applicable to a first participant in a conference to be recorded; 
determining, by the processor, that a second data compliance policy is applicable to a second participant in the conference; and 


generating, by the processor, a policy-complaint recording of the conference by applying the first and the second data compliance policies to a recording of the conference.
31. A method comprising:
 receiving input from a host specifying multiple participants to be invited to a conference; 

transmitting an invite for the conference to each of the multiple participants; 
determining that a given participant of the multiple participants opted out of recording of the conference based on a response to the invite received from the given participant; and 

generating a policy-compliant recording of the conference by applying a data compliance policy that is applicable to the given participant to a recording of the conference, 

wherein said applying of the data compliance policy causes personally identifiable information (PIII) related to the given participant to be removed so that an identity or a presence of the given participant is obfuscated.
18. The method of claim 17, wherein the first and second data compliance policies that are applicable to the first and second participants, respectively, are applied only when the corresponding participant is speaking.

19. The method of claim 17, wherein the first and second data compliance policies are both applied to at least a portion of the recording where the first and second participants are in the conference.

20. The method of claim 17, wherein when the first and second data compliance policies are the same data compliance policy, the processor only applies the first data compliance policy.



Claims 1-4, 6-7, 10, 17, 21, and 31 of Patent No. 11,087,019 contain every element of claims 1-8, 12, 14, and 17 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application/patent claim is not patentably distinct from an earlier claim if the later claim anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
 Accordingly, absent a terminal disclaimer, claims 1-8, 12, 14, and 17 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or      nonobviousness.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaman et al. (U.S. Patent Application Publication No.: US 2013/0145284 A1 / or “Anantharaman” hereinafter [provided by applicant]) in view of Rogers et al. (U.S. Patent Application Publication No.: US 2013/0085785 A1 / or “Rogers” hereinafter [provided by applicant]).
	
Regarding claim 17, Anantharaman discloses “A method comprising” (Para 0031: a method is disclosed):
“determining, by a processor, that a [first data compliance] policy is applicable to a first participant in a conference to be recorded” (Fig. 8: Step 820; and Para 0114, user gain access to a recorded content based on the data access policy of the conference); 
“determining, by the processor, that a [second data compliance] policy is applicable to a second participant in the conference” (Fig. 8: Step 825; and Para 0115, a second user access to conference is denied based on data access policy); 
“and generating, by the processor, a policy-complaint recording of the conference by applying the first and the second data compliance policies to a recording of the conference” (Fig. 6: Step 620; and Para 0103, records data based on data access policy of the conference).
But, Anantharaman fails to specially disclose generating a policy-compliant recording of the conference.
However, recorded data during the meeting are check to ensure that it complies with policy of the compliant entity (Rogers, Para 0159).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of checking to ensure that recorded data during a meeting complies with policy of the compliant entity of Rogers to the system of Anantharaman to collect only data that is compliant with the policy of the entity and the ordinary person skilled in the art would have been motivated to combine to avoid collecting sensitive information about an entity.

Regarding claim 18, in view of claim 17, Anantharaman in view of Rogers disclose “wherein the first and second data compliance policies that are applicable to the first and second participants, respectively, are applied only when the corresponding participant is speaking” (Rogers, Para 159: multiple recordings are recorded and policies are applied).

Regarding claim 19, in view of claim 17, Anantharaman in view of Rogers disclose “wherein the first and second data compliance policies are both applied to at least a portion of the recording where the first and second participants are in the conference” (Rogers, Para 159: multiple recordings are recorded and policies are applied).

Regarding claim 20, in view of claim 17, Anantharaman in view of Rogers disclose “wherein when the first and second data compliance policies are the same data compliance policy, the processor only applies the first data compliance policy” (Rogers, Para 159: multiple recordings are recorded and policies are applied).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaffer et al. (U.S. 2012/0002002 A1) discloses “…The metadata for a recording (both to the main session recording and sidebar recordings) may be configured to allow access to other individuals in accordance with information in the aforementioned replay policy, e.g., managers of any one or more participants in the conference session. For example, if user U1a is a participant of a conference session, then the manager for user U1a, also automatically is given access to the recording for the conference session. The recording server 14 will refer to the location/identification server 20 to determine which higher level persons will automatically be granted access to a recording for a conference session involving lower level employees within their direct report structure, for example. In accordance with another variation, the metadata associated with the recording includes a policy regarding who may be allowed to replay the recording…” (Para 0051).
Oleinikov et al. (U.S. Patent Application Publication No.: US 2022/0345543 A1) discloses “identify the candidate record objects based on applying a second policy. The second policy can include one or more rules for identifying candidate record objects based on one or more participants of the electronic activity” (Para 0533).
Wang et al. (CN 104463478 A) discloses “..if the relative user A selects to accept to participate in the video conference, will receive the feedback mail of user A receives the participating in the video conference in the mail system of the originator 1, the video conferencing system 3 also can receive the feedback information of user A receives the participating in the video conference, the video conference system 3 is user A opens the corresponding video conference rights. if the relative user B chooses to refuse to participate in the video conference, it will receive the " user B refuses to participating in the video conference of the feedback mail in the mail system of the originator 1. at this time, the mail system 1 will updates the participator information in the conference schedule (to remove user B)….” (Para 0042).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431